Title: To George Washington from John Connolly, 18 September 1772
From: Connolly, John
To: Washington, George



Dear Sir.
Pittsburgh Septembr 18th 1772.

Since I had the pleasure of seeing you here, some apparent favourable Circumstances induced Me to re-visit the Western

World, & cursorily to feast upon, the various Novelties afforded, in so ample a Speculative Field.
In my return from the Illinois I could not refrain from accompanying Majr Hamilton & the other Gentn on a Visit to the great Licks, where the Elephant’s Bones render them more particularly remarkable; & as they were all employed in collecting Curiosities agreeable to their respective inclinations, I just stumbled upon the Tooth I now present you with, begging your Acceptance thereof, as a Testimonial of my regard for your Person, & those Abilities contributing to the protection, & formerly to the reduction of this extensive, & valuable Territory.
As some Account of the place may be (perhaps) satisfactory to yourself, as well as to your Friends, I shall attempt giving you as instructive an Idea of its appearance, Situation &a as my confined knowledge may permit, & leave you (Sir) & the interested Enquirers into these abstruse matters to ascertain the true Species of these Animals, the course of their Route into that Country, & suchlike relative Speculations, as must naturally arise in the Breast of the inquisitive, from so extraordinary a Phenomenon. About twenty five miles below the great Miamis River, East of the Ohio, & at the enterance of a small Creek you will perceive a path, which by pursuing Easterly leads you into plainer & larger roads, untill having continued the same Course a Mile, or perhaps better, you find yourself conducted by a large well beaten Way, thro. a most delightfull Country, to the Licks; in my Opinion about four Miles from the Ohio.
These Licks (so much frequented by Buffaloe at present,) are an assemblage of a Variety of Springs (the head Sources of the small Creek allready mentioned) tho. not currently discharging the Water as generally happens, but slowly oozing thro’ the Earth it becomes strongly impregnated with nitros or saline particles & nearly resembles the Washings of a dirty Frozil, communicating a Salt taste to the Tongue when applied. The Lick particularly where the large Bones are now found, is the most Westerly One; having a high reddish Bank upon the West, in the sides of which you may perceive a number of Bones, of different sizes, variously projecting. The black Mud forming the Lick, may contain near half an Acre, of a glutinous & oily-like substance, so that unwieldy as these Animals must have been, no doubt became so effectually ingulphed, that all attempts to

extricate themselves became fruitless, & thus accounts for their general distruction at this place. What confirms me in this Opinion, was my incautiously attempting to run a-cross the Lick, to secure a large Bone on the opposite side, when I found the Way impracticable; being so bogg’d that it was not without Assistance I made my road back again.
I discovered an under Jaw very little affected by Time with all the Teeth perfectly secure. This was really a Curiosity, & could not fail giving One an Astonishing Idea of the vast Body it helped to constitute. An Officer of my Acquaintance earnestly requesting it, I was prevailed upon (tho. not without reluctance) to part with my property.
I have seen Doctor Hunter’s Lectures upon some of the Bones sent to the Royal Society by Coll Croghan & Capt. Gordon; in which He calls them the Pseudo Elephant & says such are yet found in different parts of Siberia, but rather abruptly concludes, by affirming the whole Race to be now extinct. It would be construed presumption in Me to question the Authority of so judicious A Man, however inconsistent with the general Operations of Nature so extraordinary an Assertion may appear. It is certainly thus far authenticated, that no such Animals are at present found upon the Continent. I must not omit informing You, for the entertainment of your Philosophic Friends, that about 8 hundred Miles up the Missouri River similiar Bones have been found, tho’ not the Appearance of more than One Skeleton. Thus the Speculative may have some reason to determine their Course from the Westward. We find that Hannibal in his expedition against the Romans was particularly delayed in conveying them over the Rhone on his March to Italy by Bridges &a how then these Animals could have passed the Missisippi & Ohio Rivers only, exclusive of looking so far back as a supposed Strait between the Eastern part of Asia & the S:W: parts of this Continent added to the known obnoxiousness of a Northern Clime, will no doubt be puzzling to the most refined Enquirers. These Matters I refer to the more penetrating researches of inquisitive Investigators, & just beg leave to touch another Vain.
It is astonishing to me that notwithstanding your Colony of Virginia is honoured with a number of spirited, & enterprizing Gentlemen you have so long neglected an Acquaintance with the true value of this Western Country. I am sensible that the

cultivation of Tobacco could be no where more advantageously carried on, than in different parts of West Florida Government; & I am at this present acquainted with large Bodies of Land unappropriated, & excellently adapted to that purpose, open to a Market by a very good, at least tolerable Navigation for Boats of any Burden. An Association amongst a Number of your Friends to send down Negroes with proper Managers by the Ohio, would not only laudably promote & incourage the Settlement, but it must also tend to your very great emolument. I must ask your pardon for thus communicating my unsollicited Opinion, & can only apologize by assuring you, that it proceeds from the great passion I have for facilitating a Settlement in that quarter; which must rise with so many grand Advantages. The Natchez is now flourishing fast, & as I plainly see what may be effected, I sigh to find matters out of my power, & the few Abilities I am possessed of, obscured, by irresistible Necessity urging me to pursuits of a different Nature. I have already exceeded the Bounds of a Letter; I must therefore after requesting your forgiveness for (possibly) intruding upon your Time for Matters of more moment, beg leave to subscribe myself with much respect Dr Sir your Friend & most obedt Servant

John Connolly


N:B. Permit me to present my Compliments to yr Lady altho. I have not the happiness of her Acquaintance.

